J-S85031-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.J.D., JR, a      :      IN THE SUPERIOR COURT OF
Minor                                  :            PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
                                       :
APPEAL OF: I.C.M., Mother              :           No. 1830 EDA 2016

                    Appeal from the Order May 9, 2016
           in the Court of Common Pleas of Philadelphia County,
          Family Court Division No(s): CP-51-AP-0000706-2013,
                          CP-51-DP-0000691-2012

IN THE INTEREST OF: D.J.D., a Minor    :      IN THE SUPERIOR COURT OF
                                       :            PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
                                       :
APPEAL OF: I.C.M., Mother              :
                                       :           No. 1831 EDA 2016

                    Appeal from the Order May 9, 2016
           in the Court of Common Pleas of Philadelphia County,
          Family Court Division No(s): CP-51-AP-0000705-2013,
                          CP-51-DP-0000690-2012

IN THE INTEREST OF: S.J.Q.M., a Minor :       IN THE SUPERIOR COURT OF
                                      :             PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
                                      :
APPEAL OF: I.C.M., Mother             :            No. 1832 EDA 2016

                    Appeal from the Order May 9, 2016
           in the Court of Common Pleas of Philadelphia County,
          Family Court Division No(s): CP-51-AP-0000707-2013,
                          CP-51-DP-0052618-2010
J-S85031-16



BEFORE: PANELLA, RANSOM and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                           FILED January 20, 2017

         I.C.M. (“Mother”) appeals from the Orders, entered on May 9, 2016,

terminating her parental rights to D.J.D., Jr. (DOB 6/14/11), D.J.D. (DOB

6/14/11),     and   S.J.Q.M.   (DOB    3/11/09)   (collectively   “Children”),   and

changing their permanency goals to adoption.1 Additionally, Mother’s court-

appointed counsel, Gary S. Server, Esquire (“Attorney Server”), has filed a

Motion to Withdraw as counsel and an accompanying brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967) (hereinafter “Anders

Brief”).    We affirm the trial court’s termination Orders and grant Attorney

Server’s Motion to Withdraw.

         In its Opinion, the trial court set forth the relevant factual and

procedural history of this case, which we adopt for the purpose of this

appeal. See Trial Court Opinion, 7/8/16, at 1-3 (unnumbered).

         On June 5, 2016, Mother filed Notices of Appeal of the termination

Orders, as well as Concise Statements of matters complained of on appeal,

pursuant to Pa.R.A.P. 1925(a)(2)(i).        The trial court thereafter issued an

Opinion pursuant to Pa.R.A.P. 1925(a)(2)(i).           On September 7, 2016,

Attorney Server filed a Motion to Withdraw as counsel, as well as an Anders

Brief.


1
  On July 20, 2016, this Court, sua sponte, consolidated Mother’s appeals
from the termination Orders.


                                      -2-
J-S85031-16


      In the Anders Brief, Attorney Server raises the following issues for our

review:

      1. Whether[,] under the Juvenile Act, 42 Pa.C.S.A. [§] 6351,
         and 55 Pa. Code [§] 3130.74, in accordance with the
         provisions of the federal Adoption and Safe Families Act, 42
         U.S.C. [§] 671[,] et seq. [“ASFA”], reasonable efforts were
         made to reunite [] Mother with [] Child[ren?]

      2. [W]hether the goal change[] to adoption was the disposition
         best[-]suited to the safety, protection and physical, mental
         and moral welfare of [] Children[?]

      3. Whether it was proven by clear and convincing evidence that
         Mother’s parental rights should be terminated under [23
         Pa.C.S.A. §] 2511(a) [and] (b) [?]

Anders Brief at 6 (numbering added, claims separated to conform to

arguments set forth in brief, capitalization omitted). Mother neither filed a

pro se brief, nor retained alternate counsel for this appeal.

      When counsel files an Anders brief, this Court may not review the

merits of the appeal without first addressing counsel’s request to withdraw.

See In re X.J., 105 A.3d 1, 3 (Pa. Super. 2014). This Court has extended

the Anders principles to appeals involving the termination of parental rights.

See In re V.E., 611 A.2d 1267, 1275 (Pa. Super. 1992). In these cases,

counsel appointed to represent an indigent parent, on a first appeal from a

decree involuntarily terminating parental rights, may petition this Court for

leave to withdraw representation and submit an Anders brief. See In re

S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004).            We review counsel’s

Anders brief for compliance with the requirements set forth by our Supreme



                                  -3-
J-S85031-16


Court in Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), wherein

the Court held that

      in the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of
      the procedural history and facts, with citations to the record; (2)
      refer to anything in the record that counsel believes arguably
      supports the appeal; (3) set forth counsel’s conclusion that the
      appeal is frivolous; and (4) state counsel’s reasons for
      concluding that the appeal is frivolous. Counsel should articulate
      the relevant facts of record, controlling case law, and/or statutes
      on point that have led to the conclusion that the appeal is
      frivolous.

Id. at 361.

            Additionally, pursuant to Commonwealth v. Millisock,
      873 A.2d 748 (Pa. Super. 2005) and its progeny, [c]ounsel also
      must provide a copy of the Anders brief to his client. Attending
      the brief must be a letter that advises the client of his right to:
      (1) retain new counsel to pursue the appeal; (2) proceed pro se
      on appeal; or (3) raise any points that the appellant deems
      worthy of the court[’]s attention in addition to the points raised
      by counsel in the Anders brief.

Commonwealth v. Orellana, 86 A.3d 877, 880 (Pa. Super. 2014) (internal

quotation marks and citation omitted). Once counsel has satisfied the above

requirements, it is then this Court’s duty to conduct its own review of the

trial court’s proceedings and render an independent judgment as to whether

the appeal is, in fact, wholly frivolous. See In re X.J., 105 A.3d at 4.

      Here, Attorney Server has complied with each of the requirements of

Anders.       Attorney Server indicates that he conscientiously examined the

record and determined that an appeal would be frivolous. Further, Attorney

Server’s Anders Brief comports with the requirements set forth by the



                                  -4-
J-S85031-16


Supreme Court of Pennsylvania in Santiago. Finally, the record contains a

copy of the letter that Attorney Server sent to Mother, advising her of her

right to proceed pro se or retain alternate counsel and file additional claims,

and stating Attorney Server’s intention to seek permission to withdraw.

Accordingly, Attorney Server has complied with the procedural requirements

for withdrawing from representation, and we will review Mother’s claims.

      In her first claim, Mother contends that the Department of Human

Services (“DHS”) did not make reasonable efforts to reunite Mother and

Children, and “simply paid lip service to helping her obtain adequate mental

health and drug and alcohol treatment.”        Anders Brief at 18.     Mother

asserts that “DHS and the Clinical Evaluation Unit (“CUA”) did not give her

the necessary paperwork until the ‘last minute[,]’ and that she was not

properly referred.” Id. Based on these averments, Mother claims that the

SHS and CUA violated the Juvenile Act and AFSA.2 Id.

      However, Attorney Server points out that this argument is rendered

frivolous by the Supreme Court of Pennsylvania’s holding, in In re D.C.D.,

105 A.3d 662, 673-74 (Pa. 2014), that it is unnecessary to demonstrate that

an agency has made reasonable efforts to reunite a parent with her child

before the parent’s rights may be terminated. Anders Brief at 18. Attorney



2
  Citing to 42 U.S.C. § 675(1)(B), Attorney Server asserts that AFSA
“requires that a social service agency formulate a plan for assuring that the
child receives safe and proper care and that services are provided to the
parents.” Anders Brief at 18-19.



                                  -5-
J-S85031-16


Server further indicates that, even if Mother could present such a claim, it

would be rendered frivolous by the evidence of record, which demonstrates

that, since 2009, DHS has implemented in-home protective services

(“IHPS”), and has made every effort to keep Children with Mother. Id. at

19.    Attorney Server states that “[M]other was provided with competent

social workers and Family Service Plans that offered her a path to

reunification and with all of the referrals and services necessary to achieving

it.   It was Mother’s inability over the course of seven years to completely

avail herself of the services that were offered that thwarted the attempt to

reunify this family.” Id.

       Initially, we observe that, as Attorney Server correctly points out, the

Juvenile Act does not require a showing of reasonable efforts in order to

terminate parental rights.    See In re D.C.D., 105 A.3d at 673-74 (Pa.

2014).3 Specifically, our Supreme Court has held that,

       while reasonable efforts should be considered and indeed, in the
       appropriate case, a trial court could insist upon their provision,
       we hold that nothing in the language or the purpose of Section
       6351(f)(9) [of the Juvenile Act] forbids the granting of a petition
       to terminate parental rights, under Section 2511, as a
       consequence of the agency’s failure to provide reasonable efforts
       to a parent.


3
  Although Attorney Server suggests that there may be a question as to
whether Pennsylvania state law is in conflict with federal law, he fails to
identify the particular conflict, or cite to any legal authority in support of
such argument. See Pa.R.A.P. 2119(a) (stating that the parties’ briefs must
include a discussion of each question raised on appeal and a “citation of
authorities as are deemed pertinent.”). Nevertheless, our independent
research reveals no legal authority supporting such a claim.


                                   -6-
J-S85031-16


Id. at 675. Thus, we conclude that Mother’s first claim is frivolous.4

      As Mother’s second and third claims are related, we will address them

together.   In her second claim, Mother contends that the change in

Children’s permanency goal to adoption “was not the disposition best-suited

to the safety, protection and physical, mental and moral welfare of

[Children].” Anders Brief at 19. Mother asserts that, during the hearing,

she “claimed to have fulfilled some of her objectives[,] and denied that she

had received the necessary referrals for the services she needed.”       Id.

Mother further asserts that she has “a strong bond to [C]hildren[,] which

was demonstrated by the attention she lavished on them during the visits[,]

and by the affection they showed to her during her visits.” Id. Mother also

argues that “she was on the verge of obtaining stable housing[,] and that

she was ready to assume her parental responsibilities.” Id. at 19-20.

      However, Attorney Server points out that “Mother[,] throughout the

case[,] refused to accept completely the services that could have been

provided to her … services that were designed to keep her free of drugs, to

keep her mentally healthy, and to keep [C]ildren in a safe home ….” Id. at

20.   Attorney Server further indicates that “because [M]other had been

given repeated opportunities to complete her objectives[,] and she had

shown repeatedly that she would not or could not[,] [DHS] was able to

4
  Even if we had not deemed Mother’s first claim to be frivolous, we would
have determined that the evidence of record demonstrates that DHS made
reasonable efforts to reunify Mother with Children. See Trial Court Opinion,
7/8/16, at 4, 5 (unnumbered).


                                  -7-
J-S85031-16


prove” that “[t]he deplorable history of [M]other’s refusing to fully accept

services demonstrated clearly and convincingly that a goal change to

adoption in a loving and tolerant family setting would be the disposition best

suited to the safety, protection and physical, mental and moral welfare of

[C]hildren.” Id. at 20, 21.

      In her third claim, Mother contends that DHS failed to prove by clear

and convincing evidence that her parental rights to Children should be

terminated under sections 2511(a)(1), (2), (5), (8) and (b). Anders Brief

at 21. Mother asserts that she believes that she fulfilled all of her objectives

and that she is capable of providing her children with the essential parental

care, control and subsistence necessary for their physical and mental well-

being. Id. at 23-24. Mother claims that the conditions and causes which

led to her incapacity, abuse, neglect or refusal had been remedied within the

time allotted by the Adoption Act. Id. at 24. Mother argues that Children

would be better off with her, and that “she is best suited to provide for the

developmental, physical and emotional needs and welfare of Children.” Id.

      However, Attorney Server contends that Mother’s third claim is

frivolous because she refused or was unable to achieve stability for herself

or for Children.   Id.   Attorney Server points out that Mother periodically

tested positive for marijuana, engaged in violence, got arrested, and

disappeared for a period of time. Id. Attorney Server asserts that, despite

being diagnosed with bi-polar disorder and depression, Mother “refused to



                                  -8-
J-S85031-16


avail herself of the necessary evaluations and referrals for services.”   Id.

Attorney Server claims that “[Mother’s] stubbornness in not cooperating with

DHS caused [C]hildren to be without the essential parental care, control or

subsistence necessary for their physical and mental well[-]being.” Id. at 25.

Attorney Server argues that “the conditions that led to [Mother’s] incapacity,

abuse and neglect could not be remedied [] due to her refusal to accept

responsibility for the causes of the estrangement from [C]hildren, her refusal

to meaningfully participate in therapy[,] and her failure to complete all of

the objectives formulated by DHS to accomplish a successful reunification.”

Id. Attorney Server contends that “the evidence showed that [C]hildren had

been in placement for many years, [] they had no real bond with [M]other,

… and that they would not be harmed in any way by terminating [Mother’s]

parental rights.” Id.

      The trial court set forth the relevant law, addressed Mother’s second

and third claims, and concluded that they lack merit.        See Trial Court

Opinion, 7/8/16, at 3-7 (unnumbered). We agree with the reasoning of the

trial court and affirm on this basis as to Mother’s second and third claims.

See id.

      Based on the foregoing, we conclude that Mother’s appeal is frivolous,

and that Attorney Server is entitled to withdraw as counsel.     Further, our

review discloses no other claims of arguable merit. Thus, we grant Attorney

Server’s Motion to Withdraw and affirm the trial court’s Orders terminating



                                 -9-
J-S85031-16


Mother’s parental rights to Children, and changing their permanency goals to

adoption.

     Motion to Withdraw granted; Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/20/2017




                                - 10 -
                                                                            Circulated 12/29/2016 09:51 AM



                          IN THE COURT OF COMMON PLEAS

                         FOR THE COUNTY OF PHILADELPHIA

                                FAMILY COURT DIVISION
                                                                                                            r--.)              I
                                                                                                            r:«.
                                                                                                            -···               I
                                                                                                                               !
INRE: S.M.                                          CP-51-DP-0052618-2010
                                                                                            ,.;
                                                                                         ;".!':   '       ' ..
                                                                                                            H•O•

                                                                                                                     -·- ·..·, i
                                                                                                                               i
                                                                                         {(:
                                                                                         "';:
                                                                                     ;:.;.                --
                                                    CP-5l-AP-0000707-2013           ~-                         ,,

                                                                                     "
                                                                                     'l;:


                                                                                     -i··
                                                                                     _,,,                                      \I
INRE: D.D.                                          CP-51-DP-0000690-2012
                                                                                     -·<
                                                    CP-51-AP-0000705-2013                             '··

IN RE: D.J.D.                                       CP-51-DP-0000691-2012

                                                    CP-51-AP-0000706-2013



APPEAL OF: 1.M., Mother                              1832 EDA 2016

                                                     1831 EDA 2016

                                                     1830EDA2016



                                           OPINION

Irvine, J.                                                                                                                          I
                                                                                                                    I.M~
.is  apreal aris.~s from this Court's order ?n May 9, 2016.terminating the parental r~~~ts of-    \
    _. _ )1other~ The mother's parental rights were terminated pursuant to the petition: filed on                                       I
behalf of the Department of Human Services (DHS) by the City of Philadelphia Solicitor's Office.

Gary S. Server, counsel for mother, filed a timely appeal from the May 9, 2016 order terminating
her parental rights with attached Concise Statements of Errors, Affidavits of Service, ~d other
                                                                                        1
related documents necessary to perfect these appeals._
                 --. ;
Factual and Procedural Background

A summary of the relevant procedural history is set forth as follows:
                                                                                                      I
The children were born as follows: S.M. on March 11, 2009, D.D. and D.J.D. on June 14:, 2011.
                                                                                        I
On March 11, 2009, DHS learned that the mother, J.M., tested positive for marijuana while giving
birth to the child, S.M. The mother's date of birth is July 31, 1992. S.M. was born heal1thy with
no medical concerns. The Child Abuse Prevention and Treatment Act (CAPTA) madJI contact
with the mother. The mother agreed to accept services.

On December 8, 2009, DHS received a General Protective Services (GPS) report allegin~ that the
mother's siblings were involved in a fatal car accident. The maternal grandmother tested'positive
                                                                                        I
for Phencyclidine (PCP) and marijuana at the time of the accident. The report was substantiated.
                                                                                            I




On December 9, 2009, the maternal grandmother returned to her home. The mother and the child,
S.M. remained in the care of the maternal grandmother.
                                                                                                '
On February 5, 2010, DHS implemented In-Home Protective Services (IHPS) in the family's
home.
                                                                                                I
                                                                                                i
On February 16, 2010, DHS learned that the mother and the child, S.M., were residing in the home
without adult supervision. The maternal grandmother was arrested as a result of the fatalI
                                                                                              car
                                                                                         I
accident.

On February 21, 2010, L.M., S.M.'s, maternal great-grandmother moved into the home to help
care for the mother and the child, S.M.

On May4, 2010, DHS was informed that a violent incident occurred in the family home whereby
the maternal great-grandmother was stabbed in the leg. The mother instructed the maternal great-
grandmother to leave the home. DHS visited the home and informed the mother that sh~ and the
child, S.M. could not remain in the home without appropriated adult supervision.

On May 4, 2010, DHS obtained an Order of Protective Custody (OPC) for the mothen and the
child, S.M. DHS placed the mother and the child in a foster home.               '

On June 15, 2011, DHS received a GPS report alleging that the mother, I.M. had tested.positive      I

for marijuana at the time of delivery of the children, D.D. and D.J.D. The report further alleged
that D.D. and D.J.D. were neglected by the mother due to inappropriate supervision and diminished
capacity. The mother did not have the necessary supplies to care for D.D. and D.J.D. Furthermore,
the mother was diagnosed with bipolar disorder and depression. Moreover, the mother did not
receive mental health treatment. The child, S.M. was residing with the mother. The report was
substantiated.

On July 26, 2011, DHS held a Family Service Plan (FSP) meeting. The FSP goals for th~ mother
included, 1) maintain appropriate housing, 2) complete mental health treatment, and 3) 2omplete
drug and alcohol treatment. The mother was present at the meeting and signed the FSP. !

The family was transient from December 2011 until April 2012. The family moved thrbe times
due to evictions and disobeying residential/house rules.                          !
On April 25, 2012, DHS obtained an OPC for D.D. and D.J.D. The whereabouts of            thl mother
were unknown. D.D. and D.J.D. were placed in foster care.                                   I
                                                                                            I
                                                                                            I
On April 27, 2012, DHS received a GPS report alleging that the mother had contacted S.D.'s
paternal family requesting that she needs help with the child. The report further alleged {hat S.D.
had hygiene issues and had not eaten in at least one day.

A shelter care hearing regarding D.D. and D.J.D. was held on April 27, 2012 before the Hbnorable
                                                                                            I

Jonathan Q. Irvine. Judge Irvine lifted the OPC and ordered the temporary commitment of D.D.
and D.J.D. to the care and custody of DHS.

On May 3, 2012, an adjudicatory hearing was held before the Honorable Jonathan Q. Irvine. Judge
Irvine adjudicated D.D. and D.J.D. dependent and committed them to the care and custodylofDHS.

On May 31, 2012, an adjudicatory hearing was held before the Honorable Jonathan Q. Irvine.
                                                                                      I
Judge Irvine adjudicated S.M. dependent and committed him to the care and custody of IDHS.
                                                                                                I
The matter was listed on a regular basis before Judges of the Philadelphia Court ofCom~on Pleas
- Family Court Division - Juvenile Branch pursuant to section 63 51 of the Juvenile       Abt.
                                                                                          42 Pa
C.S.A. §6351, and evaluated for the purpose of determining or reviewing the permanency plan of
the children.                                                                           !

In subsequent hearings, the DRO' s reflect the Court's review and disposition as a result of ~vidence
                                                                                             I
presented, addressing, and primarily with, the goal of finalizing the permanency plan.       ;

On May 9, 2016, a Termination of Parental Rights hearing for the mother, 1.M., was held in this
matter. The Court found by clear and convincing evidence that mother's parental rights\of S.M.,
D.D. and D.J.D., should be terminated pursuant to the Pennsylvania Juvenile Act.       :

The instant timely appeals of the mother follows.



Discussion:

The grounds for involuntary termination of parental rights are enumerated in the Adoption Act at
23 Pa. C.S.A. §2511. In the present case, mother's parental rights were terminated based on
§2511(a) (1), (2), (5) and (8) and §251 l(b).

 §2511 (a) provides that parental rights may be terminated based on any one of the grounds          I
 enumerated therein:                                                              .
                                                                                                    '

        General rule- the rights of a parent in regard to a child may be terminated after       J petition
        filed on any of the following grounds:                                                      !
In proceedings to involuntary terminate parental rights the burden of proof is on the partyi seeking
termination to establish by clear and convincing evidence the existence of grounds for termination.
In re Adoption of Atencio, 539 Pa. 161, 650 A.2d I 064 (I 994)                                   I
Under Pennsylvania law, to satisfy section 2511 (a) (1 ), the moving party must produce dear and
convincing evidence of conduct sustained for at least six months prior to the filing of the
                                                                                                 h
termination petition, which reveal a settled intent to relinquish parental claim to a child or refusal
or failure to perform parental duties. The standard of clear and convincing evidence is dJfined as
testimony that is so "clear, direct, weighty and convincing as to enable the trier of fact to lcome to
a clear conviction without hesitation of the truth of the precise facts in issue. In re JD. W!M, 810
A2d 688, 690 (Pa.Super, 2002).

It is clear from the record that for a period of six ( 6) months leading up to the filing of thel Petition
for Involuntary Termination, mother failed to perform parental duties for the child. The court found
by clear and convincing evidence that mother refused or failed to perform her parental dtlties.

In the instant case, the mother did not complete all of her Family Service Plan (FSP) gjals. The
Community Umbrella Agency (CUA) social worker identified the mother's FSP objecti+s as: I)
obtain appropriate housing, 2) attend mental health treatment, 3) attend drug and alcohol treatment,
and 4) maintain her visits with the children (N.T., 5-9-16, p.13). The mother did ndt obtain
appropriate housing (N. T ., 5-9-16, p. 16). Furthermore, the mother did not complete menial health
treatment (N.T., 5-9-16, p. 15). Moreover, the mother did not complete drug and alcohol t~eatment
(N.T., 5-9-16, p. 14). Lastly, the mother did not visit consistently with the children (N.T.I, 5-9-16,
p. 17).                                                                                       I,


A parent has an affirmative obligation to act in his child's best interest: In reference to pkental
                                                                                                     I
contact, "to be legally significant, the contact must be steady and consistent over a perio1 of
time, contribute to the psychological health of the child, and must demonstrate a serious intent on
                                                                                                     I

the part of the parent to recultivate a parent-child relationship, and must demonstrate a
willingness and capacity to undertake the parental role".In re D.JS., 737 A2d 283,286 (~999)
                                            .                                                        I
(quoting In re Adoption of Hamilton, 379 Pa.Super. 274, 549 A.2d 1291, 1295 (1988)).                 !

                                                                                                     I
In the instant matter, the children, S.M., D.D. and D.J.D., have been in placement care for
approximately four years. The testimony established that termination of the mother's parental
rights is in the best interest of the children (N.T., 5-9-16, pgs. 21-23).
                                                                                                         '

Section 2511 (a) (2) requires that "repeated and continued incapacity, abuse neglect or ~efusal of
the parent has caused the child to be without essential parental care, control or subsistence
necessary for her physical or mental well-being and the condition and causes of the inpapacity,
abuse, neglect or refusal, cannot or will not be remedied by the parent. 23 Pa. C.S.A. §2511 (a)
 (2).
Courts have further held that the implications of a parent's limited success with services geared to
remedy the barriers to effective parenting can also satisfy the requirements of §2511 (a)    ct).
                                                                                              In the
matter o(B.L. W., 843 A.2d 380 (Pa. Super. 2004), the Court's grave concerns about Mother's
ability to provide the level of protection, security and stability" that her child needed was sufficient
to warrant termination. Id. at 388

Termination of parental rights under §2511( a)(2) is not limited to affirmative misconductjbut may
include acts ofrefusal as well as incapacity to perform parental duties. In re A.L.D., 797 4".2d326,
337 (Pa. Super.2002).                                                                       '

In the instant case, the mother did not have appropriate housing. The mother did not comply with
the CUA social worker's attempts to assist with housing (N.T., 5-9-16, p. 26). Furtheni1ore, the
                                                                                              I
previous DHS social worker testified that he referred the mother several times for drug and alcohol
treatment and mental health treatment (N.T., 5-9-16, pgs. 40-42). Additionally, the\ mother
testified that she was aware that she needed to attend mental health treatment (N.T., 5-9-1~. p. 37).
Moreover, the CUA social worker testified that the mother's visits changed from unsupervised to
supervised because she did not complete her mental health and drug and alcohol treatment. (N.T.,
5-9-16, p. 17). Lastly, the mother did not visit consistently with the children. She miss€)dten of
the last fifteen visits with the children (N .T., 5-9-16, p.17). The testimony indicated that the time
of the visits were changed to accommodate the mother's schedule. Subsequently, the mother
missed three of four visits offered at the new time (N.T., 5-9-.16, p. 25). The mother testified
regarding the visits "If I can't make it, then I can't. I don't have an excuse. I have other children.
I mean they live- it's 45 -60 minutes away from me" (N.T., 5-9-16, p. 38).

§2511(a) (5) requires that:
                                                                                                I
        (5) The child has been removed from the care of the parent by the court or !under a
        voluntary agreement with an agency for a period of at least six months, the conditions
        which led to the removal or placement of the child continue to exist, the parent c~ot or
        will not remedy those conditions within a reasonable period of time, the services or
        assistance reasonably available to the parent are not likely to remedy the conditions which
        led to the removal or placement of the child within a reasonable period of time and
        termination of the parental rights would best serve the needs and welfare of the c~ild.
                                                                                                    !
 §25ll(a)(8)states:                                                                                 !

        (8) The child has been removed from the care of the parent by the court or under            k
        voluntary agreement with an agency, 12 months or more have elapsed from the                                                                                             j

In re Bowman, 436 Pa. Super. 647 A.2d 217 (1994). The best interest of the child is determined
after consideration of the needs and welfare of the child. The trial court must exaibine the
individual circumstances of each case and consider all explanations offered by the parent facing
termination of his parental rights to determine if the evidence in light of the totality of the
circumstances clearly warrants involuntary termination.                                 I
                                                                                                I
When determining the best interest of a child, many factors are to be analyzed, "suchlas love,
comfort, security and stability. In re Adoption of TB.B.. 787 A.2d 1007, 1013-1014 (Pa. Super.
                                                                                         I
2003). Another factor that a court is to consider is what, if any bond exists for the child. In re
Involuntary Termination o(C. W.S.M and K.A.L.M, 839 A.2d 410,415 (Pa. Super. 2003))

The termination of parental rights is controlled by 23 Pa. C.S.A §2511(a). Under this statute, the
trial court must engage in a bifurcated process in which it initially focuses on the condubt of the
parent under Section 2511 (a). In the Interest o(B.C., 36 A.3d 601 (Pa. Super. 2012). Iflthe trial
court determines that the parent's conduct warrants termination under Section 2511 (a), it must
then engage in an analysis of the best interest of the child under Section 2511 (b). See id. j

Pursuant to Section 2511 (b), the trial court must take in account whether a natural parental
                                                                                          I
                                                                                              bond
exists between child and parent, and whether termination would destroy an existing, necessary and ,
beneficial relationship. In Re CS., 761 A.2d 1197, 1202 (Pa. Super. 2000).

In the instant matter, the testimony indicated that S.M. is placed in a pre-adoptive home. He has .
a parent/child relationship with his foster mother, the paternal grandmother (N.T., 5-9-16., p. 19).
"He identifies her as mom." (N.T., 5-9-16, p.18). S.M.'s interactions with the paternal grandmother
are loving, caring and bonded. He looks to her for love, comfort, care and support. He does I
                                                                                                  not
look to the mother for love, comfort care and support (N.T., 5-9-16, p. 19). The paternal
grandmother meets all of his needs (N.T., 5-9-16, pgs. 19-20). The testimony further i1!1dicated
that D.D. and D.J.D. are placed together in a pre-adoptive home. They share a parent/child
relationship with their foster parent. They look to the foster parent for love, comfort dare and
                                                                                              I
support. Additionally, the CUA worker testified that there is no evidence that D.D. and D.J.D.
share a significant or necessary parental bond with the mother (N.T., 5-9-16, pgs, :21-23).         I

Furthermore, all three children would not suffer permanent emotional harm if the parental rights
of the mother were terminated (N.T., 5-9-16, pgs. 20, and 21-23). Lastly, it would be infhe best
interest of the children if the mother's parental rights were terminated and the goal was changed
                                                                                                I
to adoption (N.T., 5-9-16, pgs. 21-23).                                                         ·

In the instant case, DHS filed the petitions to terminate the parental rights of the mother, I.iM., and
change the goal to adoption. "In those cases where reunification is not appropriate, adoption is
viewed as providing the greatest degree of permanence" In re S.H., 71 A3d 973, 978 (Pal Super.
2013).                                                                                          I
The Trial Court found by clear and convincing evidence that the Department of Human\Services
met their statutory burden pursuant to 23 Pa. C.S.A. § 2511 (a) & (b) (N.T., 5-9-16, pgs. 48-49).

Conclusion:
                                                                                         I   .

Accordingly, the Trial Court's Decree entered on May 9, 2016 terminating the parental \rights of
I.M. should properly be affirmed.



                                                     By the Court




                                                                                                 J.




                                                                                                      I


                                                                                                      I
                                                                                                       I  I
                                                                                                          \